In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-11-00052-CV
                                                ______________________________
 
 
 
                                            IN
RE:  BARRY DWAYNE MINNFEE
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                              Memorandum
Opinion by Justice Carter
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Barry Dwayne Minnfee has filed a
petition for writ of mandamus in which, as nearly as we can ascertain, he asks
this Court to order the district court judge of the 354th Judicial District
Court “to Respond to Intentional Tort.” 
Minnfee provides no reasoning or analysis to support his demand.  He has attached a copy of what appears to be
a pleading entitled “Intentional Tort under color of State law Preliminary
Injunction,” which names counsel for the FBI as the defendant in the caption,
but not otherwise.  Minnfee refers to Al
Sharpton and the President’s review of his case, to surreptitious recording of
suspects, to violations of his privacy by staff and convicted homosexuals, to
allowing unauthorized individuals to read his records.  
            Although this Court has jurisdiction
to issue a writ of mandamus against a district judge, in order to be entitled
to such, a relator must establish that:  (1) there is no adequate remedy at law to
redress the alleged harm; and (2) only a ministerial act, not a discretionary
or judicial decision, is being sought.  State
ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.
App. 2007). 
            Minnfee has met neither portion of
that standard in his petition.  
            We deny the petition for writ of
mandamus.  
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date
Submitted:          May 18, 2011
Date
Decided:             May 19, 2011